ORDER
Relator was employed as Assistant Secretary to the Governor at a salary of $350 per month. On December 1, 1939, she was reassigned to work in that office at a salary of $200 per month. Relying on State ex rel. Williams v. Lee, decided October 31, 1939, she seeks to compel the Comptroller to draw his warrant to pay her $870.97, the difference between her salary of $350 and $200 per month from December 1, 1939, to May 27, 1940.
Relator's claim is not ruled by the Williams case, Williams is Marshal of the Supreme Court at a stated monthly compensation fixed by the Legislature. In the 1939 appropriation bill, the Legislature included an amount sufficient to raise the Marshal's salary for the succeeding biennium, said amount being included in a lump sum for salaries of this department. This Court can change the Marshal within its discretion. Whether or not it can raise or lower his compensation within the lump sum appropriated is not necessary to decide as no controversy has arisen on that point.
Relator was an employee in the Governor's office. It has been a legislative practice for years to make a flat appropriation for salaries to pay employees of that office. The Governor is authorized to hire and fire, to raise or lower the compensation of any employee of his office, or to re-assign them to other work in his discretion, which the petition shows was done in this case.
The petition is therefore denied.
It is so ordered.
TERRELL, C. J., WHITFIELD, BROWN and THOMAS, J. J., concur.
Justices BUFORD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 540